Citation Nr: 1614127	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-35 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for bilateral otitis externa.

2.  Entitlement to an initial disability rating in excess of 10 percent for chronic sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to December 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The issue of entitlement to an initial increased rating for chronic sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's left ear chronic otitis externa has been manifested by symptoms of recurrent itching, discharge, and swelling requiring frequent and prolonged treatment.

2.  For the entire period on appeal, the Veteran's right ear chronic otitis externa has been manifested by symptoms of recurrent itching, discharge, and swelling requiring frequent and prolonged treatment.



CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 10 percent for right ear chronic otitis externa is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.87, Diagnostic Code (DC) 6210 (2015).

2.  The criteria for a separate 10 percent disability rating, but no higher, for left ear chronic otitis externa have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.87, Diagnostic Code (DC) 6210 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in a June 2010 letter sent to the Veteran.

The duty to assist was also satisfied.  The Veteran's claims file contains her service treatment records, military service records, as well as post-service medical treatment records and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.

The Veteran was also afforded VA examinations for her service-connected bilateral otitis externa which are a sufficient basis on which to adjudicate her claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim. 

II.  Increased Rating

The Veteran seeks an increased rating for her bilateral otitis externa.  She contends that she should be awarded separate evaluations for each ear.  See December 2010 Notice of Disagreement. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's bilateral otitis externa is rated under Diagnostic Code 6210, which provides a 10 percent disability rating for swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  38 C.F.R. § 4.87.  This is the maximum evaluation under that diagnostic code.

Historically, the Veteran was granted service connection for bilateral otitis externa in a November 2001 rating decision with an evaluation of 10 percent, effective January 1, 2002.  The Veteran filed the instant appeal for an increased rating in May 2010.

The Veteran was afforded a VA examination in September 2010 where she complained about having intermittent ear infections and pulling on her ears in order to hear clearly.  The Veteran complained of pain in both ears that occurs monthly and lasts for weeks.  She also reported experiencing hearing loss, pruritus and suppurative discharge in both ears that occurs several times per year and lasts for weeks.  She reported having infections in both ears several times per year.  Upon examination, the Veteran's ears were not dry or scaly, but there was edema in both ears, as well as suppurative discharge in the left ear.

In an October 2010 treatment record, an examination of the Veteran's ears revealed that the walls of the auditory canal were swollen in each ear, and it was difficult to visualize the tympanic membrane.  The wall epithelium was not reddened.  In a November 2010 private treatment record, it was noted that the Veteran continued to have recurring otitis externa.  

In her December 2010 Notice of Disagreement, the Veteran stated she had extensive permanent swelling in both ear canals.  Further, she suffers from pain and infections in both ears.  

In February 2013, the Veteran was afforded a VA ear conditions examination where she was noted to have a diagnosis of chronic otitis externa.  Swelling/stenosis of the outer ear canals was noted, with the left ear stenosis greater than the right ear.  The ear canal was not scaly and no discharge was noted.

A June 2014 VA treatment record noted the Veteran's reports of a 20-year history of frequent outer ear infections.  She has been on Cortisporin for two weeks without improvement.  The examiner reported there was no hearing loss, no ear ache, no discharge from the ears and no watery nasal discharge.

The Board notes that the diagnostic criteria are silent as to whether chronic otitis externa is to be assigned as one disability evaluation for both ears or whether separate evaluations are warranted for the right and left ear disabilities.  By comparison, when evaluating hearing loss, a separate evaluation is permitted for each ear.  See 38 C.F.R. § 4.86.  On the other hand, recurrent tinnitus is assigned a singular rating whether such tinnitus is perceived as unilateral, bilateral, or in the head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, VAOPGCPREC 2-2003 (May 22, 2003).

As noted above, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, except as otherwise provided in the rating schedule, all disabilities are to be rated separately unless they constitute the same disability or the same manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 4.25(b).

The competent medical evidence in this case indicates that the Veteran's right and left ear manifest distinct symptomatology.  As noted above, both ears have a history of swelling and stenosis, and both intermittent discharge and infections.  Further, the Veteran is competent to report symptoms of itching, swelling, and discharge, as these are observable symptoms that the Veteran perceives through her senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  While Diagnostic Code 6210 is ambiguous as to whether separate compensable evaluations are permitted, in view of the above-noted findings, and by resolving all reasonable doubt in the Veteran's favor, the Board finds that separate compensable evaluations for chronic otitis media affecting each ear are warranted. 

The Board has reviewed the lay and medical evidence of record and finds that evidence does not support a rating in excess of 10 percent for otitis externa.  The evidence does not show findings that would warrant a higher rating in excess of 10 percent under other, potentially alternative, diagnostic codes pertaining to ear disabilities.

The Veteran's chronic otitis externa is not manifested by ear impairment or symptomatology such as Meniere's syndrome, a loss of auricle, or neoplasm of the ear.  Accordingly, there is no basis for a rating in excess of 10 percent under alternative Diagnostic Codes 6205, 6207 and 6208.  38 C.F.R. § 4.87.

The discussion above reflects that the symptoms of the Veteran's bilateral otitis externa are contemplated by the applicable rating criteria.  Specifically, the Veteran's disability is manifested by pruritus (itching), pain, recurrent discharge and infection, and complaints of swelling of the ear canals.  In short, there is nothing exceptional or unusual about the Veteran's bilateral otitis externa disability.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the evidence in this case does not show that the Veteran is currently unemployable due to her service-connected bilateral otitis externa.  Therefore, further consideration of TDIU is not warranted in this case.

In sum, the Board finds that separate ratings of 10 percent, but no higher, for chronic otitis externa of each ear are warranted.  



ORDER

A rating in excess of 10 percent for chronic otitis externa of the right ear is denied.

A separate 10 percent evaluation for chronic otitis externa of the left ear is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claim.

The Veteran was last afforded a VA examination in February 2013 for her service-connected chronic sinusitis.  Then in June 2013, the Veteran underwent endoscopic sinus surgery.  In light of the sinus surgery, a new examination would be beneficial to determine the current severity of the Veteran's chronic sinusitis post surgery.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all outstanding VA and private treatment records regarding the Veteran's sinusitis and document all such attempts in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine the severity of her service-connected chronic sinusitis.  The claims folder is to be furnished to the examiner for review in its entirety.  The examiner should perform any tests or studies deemed necessary.  The examiner is asked to fully describe the current severity of the Veteran's sinus disability, including objective manifestations and the frequency and duration of use of antibiotics to treat the sinus disability.

Following a review of the relevant evidence and an examination of the Veteran, the examiner must specifically address the following questions:

a)  Please comment on the Veteran's lay statements describing her symptoms, and describe the number of non-incapacitating episodes per year of sinusitis that are characterized by headaches, pain and purulent discharge or crusting.

b)  Please identify the number of incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment.

c)  Has the Veteran had radical surgery with chronic osteomyelitis?

d)  Has the Veteran experienced near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries?

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


